DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a three-dimensional model identifying a boundary between a blood vessel and blood flowing therein from image data must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a radiation target is offset from a surface of a boundary between a blood vessel and blood flowing therein must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a computing device claimed in claims 9-16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0001] should include U. S. Patent No. 11,154,725 B2 issued on 26 October 2021.
Paragraph [0044], line 6, “robot” before “arm 34” should be replaced by --the robotic--.
Paragraph [0044], line 14, “robot” before “arm 34” should be replaced by --the robotic--.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claim 5 is objected to because of the following informalities:  
5. (Proposed Amendments) The radiosurgical method of claim 1, wherein the dose cloud comprises an estimate of [[the]] an actual radiation exposure (a lack of an antecedent basis) of a body tissue.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
6. (Proposed Amendments) The radiosurgical method of claim 1, further comprising evaluating the ionizing radiation treatment plan (a previously recited limitation in claim 1) based on the dose cloud and revising the ionizing radiation treatment plan (a previously recited limitation in claim 1) if the dose cloud does not cover the radiation target.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
8. (Proposed Amendments) The radiosurgical method of claim 1, further comprising evaluating the ionizing radiation treatment plan (a previously recited limitation in claim 1) based on the dose cloud and generating an error message if the dose cloud is less than a predetermined distance from the boundary between the blood vessel and the blood flowing therein.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
13. (Proposed Amendments) The radiosurgical system of claim 9, wherein the dose cloud comprises an estimate of [[the]] an actual radiation exposure (a lack of an antecedent basis) of a body tissue.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
14. (Proposed Amendments) The radiosurgical system of claim 9, wherein the computing device is further configured to evaluate the ionizing radiation treatment plan (a previously recited limitation in claim 9) based on the dose cloud and revise the ionizing radiation treatment plan (a previously recited limitation in claim 9) if the dose cloud does not cover the radiation target.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
16. (Proposed Amendments) The radiosurgical system of claim 9, wherein the computing device is further configured to evaluate the ionizing radiation treatment plan (a previously recited limitation in claim 9) based on the dose cloud and generate an error message if the dose cloud is less than a predetermined distance from the boundary between the blood vessel and the blood flowing therein.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
18. (Proposed Amendments) The non-transitory computer-readable medium of claim 17, wherein the image data comprises a time sequence spanning one or more movement cycles of [[the]] a patient body (a lack of an antecedent basis).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a computing device in claims 9-16.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites a limitation “a computing device configured to: acquire image data from a blood vessel adjacent to a nerve” in lines 2-3.  However, the specification describes an image capture device for acquiring image data from a blood vessel adjacent to a nerve (paragraph [0012]).  Therefore, claims 9-16 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Allowable Subject Matter
Claims 2-8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 18 of U. S. Patent No. 11,154,725 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 17 are anticipated by claims 1, 9, and 18 of U. S. Patent No. 11,154,725 B2.
With respect to claim 1, claims 1 and 9 of U. S. Patent No. 11,154,725 B2 claim a radiosurgical method for altering a neural function of a patient body, the radiosurgical method comprising: 
acquiring image data from a blood vessel adjacent to a nerve (claim 1); 
generating a three-dimensional model by identifying a boundary between the blood vessel and blood flowing therein from the image data (claim 1); 
receiving an input regarding a radiation target with a reference to an image of the three-dimensional model, wherein the radiation target is offset from a surface of the boundary between the blood vessel and the blood flowing therein (claim 1); 
generating an ionizing radiation treatment plan based upon the input regarding the radiation target (claim 9); and 
projecting a dose cloud to the three-dimensional model based upon the ionizing radiation treatment plan (claim 9).

With respect to claim 17, claim 18 of U. S. Patent No. 11,154,725 B2 claims a non-transitory computer-readable medium with computer-executable instructions stored thereon that, when executed by a processor, cause the processor to: 
acquire image data from a blood vessel adjacent to a nerve; 
generate a three-dimensional model by identifying a boundary between the blood vessel and blood flowing therein from the image data;    
receive an input regarding a radiation target with a reference to an image of the three-dimensional model, wherein the radiation target is offset from a surface of the boundary between the blood vessel and the blood flowing therein; 
generate an ionizing radiation treatment plan based upon the input regarding the radiation target; and 
project a dose cloud to the three-dimensional model based upon the ionizing radiation treatment plan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Maguire et al. (U. S. Patent No. 11,154,725 B2) disclosed a blood-tissue surface based radiosurgical renal treatment planning.
Geiger et al. (U. S. Patent No. 6,711,433 B1) disclosed a method for providing a virtual contrast agent for augmented angioscopy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884